Order entered July 24, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00631-CV

                                GUSTAVO TORRES, Appellant

                                                 V.

 ANGEL LEE, INDIVIDUALLY AND D/B/A ANGEL CONSTRUCTION AND/OR 1004
CONSTRUCTION, 1004 CONSTRUCTION, INC., MI K. HAN-SON, MIKE K. HANSON
                      AND HEIU S. LEE, Appellees

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-02662-2017

                                             ORDER
           As ordered to do so, appellant has filed written verification he has requested the

reporter’s record and made arrangements to pay the fee. Accordingly, we ORDER Destiny M.

Moses, Official Court Reporter of the 416th Judicial District Court, to file the reporter’s record no

later than August 23, 2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Moses and the

parties.

                                                       /s/    DAVID EVANS
                                                              JUSTICE